THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND Interim Report June 30, THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2008 Assets Portfolio investments at fair value (cost $15,241,160) $ 18,370,220 Cash and cash equivalents 6,065,472 Deferred compensation plan assets, at market value 331,895 Prepaid expenses 40,044 Other assets 35,302 Other receivable – foreign withholding tax 24,000 Accrued interest receivable 9,209 Prepaid income tax 5,938 Total Assets $ 24,882,080 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 331,895 Deferred tax liability 13,053 Accounts payable and accrued expenses: Legal 47,754 Audit and tax 132,150 Other 2,859 Total liabilities 527,711 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 189,532 Beneficial Shareholders (108,159.8075 shares) 24,164,837 Total shareholders’ equity (net asset value) 24,354,369 Total Liabilities and Shareholders’ Equity $ 24,882,080 Net Asset Value per Share of Beneficial Interest $ 223.42 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For the Three Months Ended June 30, 2008 Investment Income and Expenses Income- Income from cash and cash equivalents $ 28,001 Expenses: Legal fees 66,092 Management fee 54,052 Audit and tax fees 36,250 Administrative fees 27,951 Independent Trustee fees 25,256 Insurance expense 13,339 Other expenses 5,077 Total expenses 228,017 Net investment loss (200,016 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Indirect Investments (14,857 ) Distributions of realized gain received from Indirect Investments 239,943 Realized loss from write-off of Indirect Investments (313,000 ) Net change in shareholders’ equity from Indirect Investments (87,914 ) Change in net unrealized appreciation of Distributed Investments 182 Change in net unrealized appreciation of Direct Investments 300,000 Net change in shareholders’ equity from Portfolio Investments before tax 212,268 Provision for income taxes 1,501 Net change in shareholders’ equity from Portfolio Investments after tax 213,769 Net Increase in Shareholders’ Equity from Operations $ 13,753 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (Unaudited) For the Three Months Ended June 30, 2008 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2008 $ 354,716 $ 23,985,900 $ 24,340,616 Increase in shareholders’ equity from operations: Net investment loss (920 ) (199,096 ) (200,016 ) Distributions of realized gain received from Indirect Investments – net (336 ) (72,721 ) (73,057 ) Change in unrealized appreciation on investments – net (163,935 ) 449,260 285,325 Provision for income taxes 7 1,494 1,501 Net increase (decrease) in shareholders’ equity from operations (165,184 ) 178,937 13,753 Shareholders’ equity as of June 30, 2008 (A) $ 189,532 $ 24,164,837 (B) $ 24,354,369 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $223.42 as of June 30, 2008.Additionally, from February 9, 1998 (commencement of operations) through June 30, 2008, the Trust made cash distributions to Beneficial Shareholders totaling $1,096 per share of beneficial interest. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) For the Three Months Ended June 30, 2008 Cash Flows From Operating Activities Net increase in shareholders’ equity from operations $ 13,753 Adjustments to reconcile net increase in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments (285,325 ) Net capital contributed to Indirect Investments (4,010 ) Distributions received from Indirect Investments 577,510 Net realized gain from investments 73,057 Decrease in accrued interest receivable 1,980 Increase in deferred compensation plan assets (7,812 ) Decrease in deferred tax liability (1,530 ) Decrease in accounts payable and accrued expenses (15,074 ) Increase in prepaid expenses and other assets (15,005 ) Increase in other receivable – foreign withholding tax (1,000 ) Net cash provided by operating activities 336,544 Increase in cash 336,544 Cash at beginning of period 5,728,928 Cash at End of Period $ 6,065,472 Supplemental disclosure of cash flow information: Cash paid for income taxes $ 29 Supplemental disclosure of non-cash operating activity: Fair value of in-kind distributions received from Indirect Investments $ 17,327 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited) As of June 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK (paid-in-kind) dividend $ 863,700 $ 1,500,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,500,000 10.27 % 10.27 % Healthcare: VNUS Medical Technologies, Inc. San Jose, CA Medical appliances equipment 875 shares of common stock 6,720 17,509 0.07 % 0.07 % Total Healthcare 6,720 17,509 0.07 % 0.07 % Total Direct Investments 1,870,420 2,517,509 10.34 % 10.34 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,493,314 1,468,188 6.03 % 6.03 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 559,544 587,886 2.41 % 2.41 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,052,858 2,056,074 8.44 % 8.44 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P. 1,210,406 1,944,835 7.98 % 7.98 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 270,856 260,044 1.07 % 1.07 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 1,481,262 2,204,879 9.05 % 9.05 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P. $ 2,479,751 $ 4,271,817 17.54 % 17.54 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. 2,578,422 2,480,161 10.18 % 10.18 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,202,753 1,250,634 5.14 % 5.14 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 144,670 144,401 0.59 % 0.59 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 6,405,596 8,147,013 33.45 % 33.45 % Sector Focused: First Reserve Fund VIII, L.P. 74,214 92,000 0.38 % 0.38 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 94,702 108,546 0.44 % 0.44 % Providence Equity Offshore Partners III, L.P. 1,154 6,506 0.03 % 0.03 % $3,500,000 original capital commitment 95,856 115,052 0.47 % 0.47 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,053,253 1,121,551 4.61 % 4.61 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 1,223,323 1,328,603 5.46 % 5.46 % Small Corporate Restructuring: American Securities Partners II, L.P.(A) 31,637 31,236 0.13 % 0.13 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. (A) 295,946 295,875 1.21 % 1.21 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington & Congress Capital Partners, L.P. (f/k/a Triumph Partners III, L.P.) 213,023 248,272 1.02 % 1.02 % $5,000,000 original capital commitment .831% limited partnership interest Total Small Corporate Restructuring 540,606 575,383 2.36 % 2.36 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS (Unaudited), continued As of June 30, 2008 Fair Value Fair Value % of as a Shareholders’ % of Cost Fair Value Equity Net Assets Venture Capital: Alta California Partners II, L.P. $ 957,135 $ 837,248 3.44 % 3.44 % $4,000,000 original capital commitment 1.783% limited partnership interest Atlas Venture Fund IV, L.P. 185,906 167,708 0.69 % 0.69 % $1,540,000 original capital commitment .381% limited partnership interest Sprout Capital VIII, L.P. (B) 524,054 535,803 2.20 % 2.20 % $5,000,000 original capital commitment .667% limited partnership interest Total Venture Capital 1,667,095 1,540,759 6.33 % 6.33 % Total Indirect Investments 13,370,740 15,852,711 65.09 % 65.09 % Total Portfolio Investments (C) (D) $ 15,241,160 $ 18,370,220 75.43 % 75.43 % (A) The fair value assigned to these limited partnership interests mainly represent cash, cash equivalents and future escrow proceeds. (B) In June 2008, the Trust received an in-kind distribution from Sprout Capital VIII, L.P. of 875 common shares of VNUS Medical Technologies, Inc. valued at $17,327 as of the date of distribution. (C) The Trust's indirect investments are illiquid as redemptions are not allowed. However, the Trust may exit investments by selling its portion in the secondary market after the opportunity to buy the Trust's portion has been given to the other limited partners invested in this partnership. (D) For the three months ended June 30, 2008, the Trust wrote-off a portion of cost of the following Indirect Investments, resulting in a realized loss of $313,000: American Securities Partners II, L.P. $132,000 Sentinel Capital Partners II, L.P. 7,000 Thomas Lee Equity Fund IV, L.P. 174,000 $313,000 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED FINANCIAL HIGHLIGHTS (Unaudited) For the Three Months Ended June 30, 2008 The following per share data and ratios have been derived from information provided in the consolidated financial statements. Operating Performance Per Share of Beneficial Interest: 2009 Net asset value, beginning of period $ 221.76 Net investment loss (1.84 ) Net change in net assets from Portfolio Investments 3.50 Net increase in net assets resulting from operations 1.66 Net asset value, end of period 223.42 Total investment return (A) 2.99 % Ratios to Average Net Assets: Expenses (including provision for income taxes) (A) 2.86 % Expenses (excluding provision for income taxes) (A) 2.84 % Net investment loss (A) (2.49 %) Supplemental Data: Net assets, end of year $ 24,354,369 Portfolio turnover 0.00 % (A) Calculation is based on annualized amounts. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Organization and Purpose The Pacific Corporate Group Private Equity Fund (the “Trust”) is a Delaware business trust, formed on September 22, 1997.The Trust, which began operations on February 9, 1998 (“Commencement of Operations”), is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. Pacific
